Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a Final Office Action. 

In response to Examiner's communication of 6/22/2022, Applicant responded on 9/15/2022. Amended Claims 1, 3, 5. Added 6, 7. 


Claims 1-7 are pending in this application and have been examined. 







Response to Amendment
Applicant's amendments to claims 1, 3, 5 are sufficient to overcome the 35 USC 112(b) rejections set forth in the previous action. Therefore, the previous 35 USC 112(b) rejections are withdrawn. However, Applicant’s amendment necessitated new grounds of rejection. 

Applicant's amendments to claims 1, 3, 5 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action.  

Applicant's amendments to Claims 1, 3, 5 are not sufficient to overcome the prior art rejections set forth in the previous action. 



Response to Arguments – Double Patenting
The non-stationary Double Patenting rejection is maintained at this time, Examiner will consider Applicant’s terminal disclaimer should the Applicant file the terminal disclaimer at a later time. 




Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. 

Applicant submits, “...  that the limitations of claim 1, at least as amended, do not fall within any of the three groups of abstract ideas. The claimed subject matter, at least as amended, does not recite any of the judicial exceptions enumerated. More particularly, the claimed subject matter:  does not comprise mathematical relationships, formulas or equations or calculations, and therefore does fall within "a) Mathematical concepts" category;...is not practically performed in the human mind, and cannot be reasonably construed to comprise or define a concept performed in the human mind, and therefore does fall within "c) Mental processes" category...unless the examiner establishes that the present case meets the "rare circumstance" defined by the 2019 Guidance, the inventions claimed by claims 1-6 and 23 are not directed to a judicial exception (Step 2A: NO) and are therefore eligible subject matter under 35 USC 101, concluding the eligibility analysis with respect to said claims...” The Examiner respectfully disagrees. 


Analyzing under Step 2A, Prong 1:
The limitations regarding, …reading an objective variable and a plurality of explanatory variables into a memory; calculating a degree of influence of each of the plurality of explanatory variables upon the objective variable; determining that two highest degrees of influence are approximate with each other; carrying out, in response to the two highest degrees of influence being approximate with each other, a stepwise method to select one explanatory variable of the plurality of explanatory variables; and calculating a second degree of influence of each of the plurality of explanatory variables upon the objective variable; determining that the two highest second degrees of influence are not approximate with each other; carrying out, in response to the two highest second degrees of influence being not approximate with each other, a decision tree algorithm to select one second explanatory variable among the plurality of explanatory variables; and creating a prediction model using the selected first explanatory variable and the selected second explanatory variable..., under the broadest reasonable interpretation, can include a human using their mind and using pen and paper to, ...reading an objective variable and a plurality of explanatory variables into a memory; calculating a degree of influence of each of the plurality of explanatory variables upon the objective variable; determining that two highest degrees of influence are approximate with each other; carrying out, in response to the two highest degrees of influence being approximate with each other, a stepwise method to select one explanatory variable of the plurality of explanatory variables; and calculating a second degree of influence of each of the plurality of explanatory variables upon the objective variable; determining that the two highest second degrees of influence are not approximate with each other; carrying out, in response to the two highest second degrees of influence being not approximate with each other, a decision tree algorithm to select one second explanatory variable among the plurality of explanatory variables; and creating a prediction model using the selected first explanatory variable and the selected second explanatory variable...; therefore, the claims are directed to a mental process. 

Further, ...reading an objective variable and a plurality of explanatory variables into a memory; calculating a degree of influence of each of the plurality of explanatory variables upon the objective variable; determining that two highest degrees of influence are approximate with each other; carrying out, in response to the two highest degrees of influence being approximate with each other, a stepwise method to select one explanatory variable of the plurality of explanatory variables; and calculating a second degree of influence of each of the plurality of explanatory variables upon the objective variable; determining that the two highest second degrees of influence are not approximate with each other; carrying out, in response to the two highest second degrees of influence being not approximate with each other, a decision tree algorithm to select one second explanatory variable among the plurality of explanatory variables; and creating a prediction model using the selected first explanatory variable and the selected second explanatory variable..., are directed to mathematical concepts. 

Accordingly, the claims are directed to a mental process, mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.


Applicant submits, “... that the claims clearly integrate any judicial exception found therein into a practical application. The claims do not purport to monopolize the allegedly recited abstract ideas. Instead, the claims include numerous limitations that impose a "meaningful limit on the judicial exception." ...The claimed invention improves the ability of a computing system to perform a function, namely, "creat[ing] a prediction model which can be easily interpreted in a manner fitted to business and which has high accuracy while capturing the overall relationship (rather than a partial relation) of an explanatory variable to an objective variable." Furthermore, these meaningful limitations ensure that the claims are not "a drafting effort designed to monopolize the judicial exception." Instead, the claims apply any abstract idea found therein in a specific and meaningful way that amounts to a practical application...the claims as a whole improve a technology, they implement any abstract idea found therein into a practical application of the abstract idea. For at least these reasons, the claims satisfy Prong Two of Revised Step 2A, and are patent-eligible...” The Examiner respectfully disagrees. 

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1:  computer-implemented

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to, “...reading an objective variable and a plurality of explanatory variables ...”, ...“creating a prediction model ...”, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – “...reading an objective variable and a plurality of explanatory variables...”,  , data output – “creating a prediction model...”


Applicant submits, “... As discussed above with respect to Prong Two, these limitations improve the functioning of the computer system and, additionally, confine the claims to a particular useful application. Accordingly, Applicant respectfully asserts that independent claim 1 includes limitations that amount to significantly more than any abstract idea within the claims and is therefore patent-eligible....” The Examiner respectfully disagrees. 

Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure, as required by the Berkheimer Memo, in at least: 
[00111]  The present disclosure can be a method, a system, and/or a computer program product. The computer program product can include a computer-readable storage medium (or media) having computer-readable program instructions thereon for causing a processor to carry out embodiments of the present disclosure. 
[00112]  The computer-readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer-readable storage medium can be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer-readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer-readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire. 
[00113]  Computer-readable program instructions described herein can be downloaded to respective computing/processing devices from a computer-readable storage medium or to an external computer or external storage device via a network, for example, the Internet, a local area network, a wide area network and/or a wireless network. The network can include copper transmission cables, optical transmission fibers, wireless transmission, routers, firewalls, switches, gateway computers and/or edge servers. A network adapter card or network interface in each computing/processing device receives computer-readable program instructions from the network and forwards the computer-readable program instructions for storage in a computer- readable storage medium within the respective computing/processing device. 
[00114]  Computer-readable program instructions for carrying out operations of the present disclosure can be assembler instructions, instruction-set-architecture (ISA) instructions, machine instructions, machine dependent instructions, microcode, firmware instructions, state-setting data, or either source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Smalltalk, C++ or the like, and conventional procedural programming languages, such as the "C" programming language or similar programming languages. The computer-readable program instructions can execute entirely on the user's computer, partly on the user's computer, as a stand- alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer can be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection can be made to an external computer (for example, through the Internet using an Internet Service Provider). In some embodiments, electronic circuitry including, for example, programmable logic circuitry, field-programmable gate arrays (FPGA), or programmable logic arrays (PLA) can execute the computer-readable program instructions by utilizing state information of the computer-readable program instructions to personalize the electronic circuitry, in order to perform aspects of the present disclosure. 
[00115]  Embodiments of the present disclosure are described herein with reference to flow diagram illustrations and/or block diagrams of methods, apparatus (systems), and computer program products according to embodiments of the disclosure. It will be understood that each block of the flow diagram illustrations and/or block diagrams, and combinations of blocks in the flow diagram illustrations and/or block diagrams, can be implemented by computer-readable program instructions. 
[00116]  These computer-readable program instructions can be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flow diagram and/or block diagram block or blocks. These computer-readable program instructions can also be stored in a computer-readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer-readable storage medium having instructions stored therein includes an article of manufacture including instructions which implement aspects of the function/act specified in the flow diagram and/or block diagram block or blocks. 
[00117]  The computer-readable program instructions can also be loaded onto a computer, other programmable data processing apparatus, or other device to cause a series of operational steps to be performed on the computer, other programmable apparatus or other device to produce a computer-implemented process, such that the instructions which execute on the computer, other programmable apparatus, or other device implement the functions/acts specified in the flow diagram and/or block diagram block or blocks. 
[00118]   The flow diagram and block diagrams in the Figures illustrate the architecture, functionality, and operation of possible implementations of systems, methods, and computer program products according to various embodiments of the present disclosure. In this regard, each block in the flow diagram or block diagrams can represent a module, segment, or portion of instructions, which includes one or more executable instructions for implementing the specified logical function(s). In some alternative implementations, the functions noted in the block can occur out of the order noted in the figures. For example, two blocks shown in succession can, in fact, be executed substantially concurrently, or the blocks can sometimes be executed in the reverse order, depending upon the functionality involved. It will also be noted that each block of the block diagrams and/or flow diagram illustration, and combinations of blocks in the block diagrams and/or flow diagram illustration, can be implemented by special purpose hardware- based systems that perform the specified functions or acts or carry out combinations of special purpose hardware and computer instructions. 
[00119] The descriptions of the various embodiments of the present disclosure have been presented for purposes of illustration, but are not intended to be exhaustive or limited to the embodiments disclosed. Many modifications and variations will be apparent to those of ordinary skill in the art without departing from the scope and spirit of the described embodiments.

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Response to Arguments - 35 USC § Prior Art
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. However, Applicant’s arguments are moot in light of new grounds of rejections necessitated by Applicant’s amendments. 




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6-15 of U.S. Patent No. 16438927. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: 
As per claims 1-7, these claims of the present application contain nearly identical limitations to those in claims 6-15 of 16438927. 
Except that claim 1 does not recite that the claims are directed to “a computer system” as in claim 6 of the 16438927 application. Instead, claim 1 of the present application is directed to a method comprising a number of steps. 
However, this preamble of claim 1 of the present application explicitly states that the limitations “computer-implemented method”, such as the “computer system...performing a operation” as in claim 6 of the present claims. Thus, claim 6 of 16438927 anticipates a computer implemented method in claim 1 of the present application. 

Accordingly, claims 1-7of the present application are anticipated by claims 6-15 of 16438927. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7 is/are rejected under is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  


Claim 1 recites “...two highest first degrees of influence being approximate with each other...”, “...the two highest second degrees of influence are not approximate with each other...”. The term “approximate” is relative, it is unclear how the degree of influence are being “approximate” from each other. For examination purposes, the limitation will be interpreted under broadest reasonable interpretation.  

Claims 2-7 depend on claim 1 and do not cure the aforementioned deficiencies of claim 1, and thus, claims 2-7 are rejected for the reasons set forth above regarding claim 1 as a result.

 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recite, “A ... method for creating a prediction model, the method comprising: 
reading an objective variable and a plurality of explanatory variables into a memory; 
calculating a degree of influence of each of the plurality of explanatory variables upon the objective variable; 
determining that two highest degrees of influence are approximate with each other; 
carrying out, in response to the two highest degrees of influence being approximate with each other, a stepwise method to select one explanatory variable of the plurality of explanatory variables; and 
calculating a second degree of influence of each of the plurality of explanatory variables upon the objective variable; 
determining that the two highest second degrees of influence are not approximate with each other; 
carrying out, in response to the two highest second degrees of influence being not approximate with each other, a decision tree algorithm to select one second explanatory variable among the plurality of explanatory variables; and 
creating a prediction model using the selected first explanatory variable and the selected second explanatory variable”


Analyzing under Step 2A, Prong 1:
The limitations regarding, …reading an objective variable and a plurality of explanatory variables into a memory; calculating a degree of influence of each of the plurality of explanatory variables upon the objective variable; determining that two highest degrees of influence are approximate with each other; carrying out, in response to the two highest degrees of influence being approximate with each other, a stepwise method to select one explanatory variable of the plurality of explanatory variables; and calculating a second degree of influence of each of the plurality of explanatory variables upon the objective variable; determining that the two highest second degrees of influence are not approximate with each other; carrying out, in response to the two highest second degrees of influence being not approximate with each other, a decision tree algorithm to select one second explanatory variable among the plurality of explanatory variables; and creating a prediction model using the selected first explanatory variable and the selected second explanatory variable..., under the broadest reasonable interpretation, can include a human using their mind and using pen and paper to, ...reading an objective variable and a plurality of explanatory variables into a memory; calculating a degree of influence of each of the plurality of explanatory variables upon the objective variable; determining that two highest degrees of influence are approximate with each other; carrying out, in response to the two highest degrees of influence being approximate with each other, a stepwise method to select one explanatory variable of the plurality of explanatory variables; and calculating a second degree of influence of each of the plurality of explanatory variables upon the objective variable; determining that the two highest second degrees of influence are not approximate with each other; carrying out, in response to the two highest second degrees of influence being not approximate with each other, a decision tree algorithm to select one second explanatory variable among the plurality of explanatory variables; and creating a prediction model using the selected first explanatory variable and the selected second explanatory variable...; therefore, the claims are directed to a mental process. 

Further, ...reading an objective variable and a plurality of explanatory variables into a memory; calculating a degree of influence of each of the plurality of explanatory variables upon the objective variable; determining that two highest degrees of influence are approximate with each other; carrying out, in response to the two highest degrees of influence being approximate with each other, a stepwise method to select one explanatory variable of the plurality of explanatory variables; and calculating a second degree of influence of each of the plurality of explanatory variables upon the objective variable; determining that the two highest second degrees of influence are not approximate with each other; carrying out, in response to the two highest second degrees of influence being not approximate with each other, a decision tree algorithm to select one second explanatory variable among the plurality of explanatory variables; and creating a prediction model using the selected first explanatory variable and the selected second explanatory variable..., are directed to mathematical concepts. 

Accordingly, the claims are directed to a mental process, mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.


Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1:  computer-implemented

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to, “...reading an objective variable and a plurality of explanatory variables ...”, ...“creating a prediction model ...”, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – “...reading an objective variable and a plurality of explanatory variables...”,  , data output – “creating a prediction model...”


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure, as required by the Berkheimer Memo, in at least: 
[00111]  The present disclosure can be a method, a system, and/or a computer program product. The computer program product can include a computer-readable storage medium (or media) having computer-readable program instructions thereon for causing a processor to carry out embodiments of the present disclosure. 
[00112]  The computer-readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer-readable storage medium can be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer-readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer-readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire. 
[00113]  Computer-readable program instructions described herein can be downloaded to respective computing/processing devices from a computer-readable storage medium or to an external computer or external storage device via a network, for example, the Internet, a local area network, a wide area network and/or a wireless network. The network can include copper transmission cables, optical transmission fibers, wireless transmission, routers, firewalls, switches, gateway computers and/or edge servers. A network adapter card or network interface in each computing/processing device receives computer-readable program instructions from the network and forwards the computer-readable program instructions for storage in a computer- readable storage medium within the respective computing/processing device. 
[00114]  Computer-readable program instructions for carrying out operations of the present disclosure can be assembler instructions, instruction-set-architecture (ISA) instructions, machine instructions, machine dependent instructions, microcode, firmware instructions, state-setting data, or either source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Smalltalk, C++ or the like, and conventional procedural programming languages, such as the "C" programming language or similar programming languages. The computer-readable program instructions can execute entirely on the user's computer, partly on the user's computer, as a stand- alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer can be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection can be made to an external computer (for example, through the Internet using an Internet Service Provider). In some embodiments, electronic circuitry including, for example, programmable logic circuitry, field-programmable gate arrays (FPGA), or programmable logic arrays (PLA) can execute the computer-readable program instructions by utilizing state information of the computer-readable program instructions to personalize the electronic circuitry, in order to perform aspects of the present disclosure. 
[00115]  Embodiments of the present disclosure are described herein with reference to flow diagram illustrations and/or block diagrams of methods, apparatus (systems), and computer program products according to embodiments of the disclosure. It will be understood that each block of the flow diagram illustrations and/or block diagrams, and combinations of blocks in the flow diagram illustrations and/or block diagrams, can be implemented by computer-readable program instructions. 
[00116]  These computer-readable program instructions can be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flow diagram and/or block diagram block or blocks. These computer-readable program instructions can also be stored in a computer-readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer-readable storage medium having instructions stored therein includes an article of manufacture including instructions which implement aspects of the function/act specified in the flow diagram and/or block diagram block or blocks. 
[00117]  The computer-readable program instructions can also be loaded onto a computer, other programmable data processing apparatus, or other device to cause a series of operational steps to be performed on the computer, other programmable apparatus or other device to produce a computer-implemented process, such that the instructions which execute on the computer, other programmable apparatus, or other device implement the functions/acts specified in the flow diagram and/or block diagram block or blocks. 
[00118]   The flow diagram and block diagrams in the Figures illustrate the architecture, functionality, and operation of possible implementations of systems, methods, and computer program products according to various embodiments of the present disclosure. In this regard, each block in the flow diagram or block diagrams can represent a module, segment, or portion of instructions, which includes one or more executable instructions for implementing the specified logical function(s). In some alternative implementations, the functions noted in the block can occur out of the order noted in the figures. For example, two blocks shown in succession can, in fact, be executed substantially concurrently, or the blocks can sometimes be executed in the reverse order, depending upon the functionality involved. It will also be noted that each block of the block diagrams and/or flow diagram illustration, and combinations of blocks in the block diagrams and/or flow diagram illustration, can be implemented by special purpose hardware- based systems that perform the specified functions or acts or carry out combinations of special purpose hardware and computer instructions. 
[00119] The descriptions of the various embodiments of the present disclosure have been presented for purposes of illustration, but are not intended to be exhaustive or limited to the embodiments disclosed. Many modifications and variations will be apparent to those of ordinary skill in the art without departing from the scope and spirit of the described embodiments.

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-7 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable by JPO Patent Publication to JP2020024541A to NOMI et al., (hereinafter referred to as “Nomi”) in view of US Patent Publication to US20170315960A1 to Ochiai, (hereinafter referred to as “Ochiai”)

As per Claim 1, Nomi teaches: A computer-implemented method for creating a prediction model, the method comprising: (in at least [pg6])
reading an objective variable and a plurality of explanatory variables into a memory; (in at least [pg7 para5-8] the analysis target data is data including a plurality of feature amounts and objective variables. The plurality of feature amounts originally exist in the analysis target data (existing feature amounts), and the user has noticed. Instead, any data may be used as long as the data includes any one or more of data that is implicitly included in the analysis target data (potential feature value) and data that is newly generated (new feature value). A part of the analysis target data may be missing, and in that case, work to fill in the missing item may be performed as described later...The data input user interface 50 shown in FIG. 5 is provided with a file selection button 50a, a database selection button 50b, a URL designation button 50c, a database display area 50d, and a read start button 50e. The arrangement of each button can be set freely...For example, if the file storing the analysis target data is stored in the external storage device or the storage unit 30 and is on the desktop or in an open folder, the user drags the file to the database display area 50d. & Drop operation. Thereby, the file name storing the analysis target data is displayed in the database display area 50d. Thereafter, when the reading start button 50e is pressed, the file displayed in the database display area 50d is read and stored in a predetermined area of the storage unit 30...[pg8 ln4-8] In the data flow display area 51a, the read analysis target data is displayed as icons. In the lower display area 51b, a relationship diagram (generally called an ER diagram) between the read analysis target data is displayed. The data input unit 12 shown in FIG. 2 detects whether or not a common column exists in the plurality of read analysis target data. Whether or not a common column exists can be determined, for example, based on the column name. In this example, as shown in FIG. 6, since a column named “customer ID” exists in both “master” and “transaction”, the data input unit 12 detects this. Then, the data input unit 12 determines that the “customer ID” of “master” is related to the “customer ID” of “transaction”, and is displayed in the lower display area 51b as shown in FIG. In the relation diagram, the “customer ID” of “master” and the “customer ID” of “transaction” are connected by a line and displayed.)
calculating a first degree of influence of each of the plurality of explanatory variables upon the objective variable; (in at least [pg11 para1] After generating the feature, the importance of the prediction of the objective variable is evaluated for each feature. The prediction of the objective variable is executed by the prediction model generation unit 13 shown in FIG. This is the prediction model generation step. The prediction model generation unit 13 generates a prediction model for predicting a target variable from a plurality of feature amounts. The prediction model can be created by, for example, multiple regression analysis or a decision tree. There are various generation methods, and in each case, a conventionally known method can be used. [pg13 para3-4] The explanatory sentence is a sentence that explains the relationship between the selected first feature amount and the objective variable, and is automatically generated by the automatic explanatory sentence generating unit 18 shown in FIG. The description automatic generation unit 18 selects the first feature amount based on, for example, the name of the analysis target data received by the data input unit 12, the name of the feature amount, the relative difference between the feature amounts, the number of data, and the like. Can be generated to explain the degree of influence of the. This makes it easier for the user to grasp the relationship between the feature quantity and the objective variable, and saves the user from having to create a comment.)
determining that two highest first degrees of influence are approximate with each other; (in at least [pg11 para2-5] performing the analysis of the importance, the control unit 10 extracts the one with the higher importance. At this time, with respect to the feature amounts having different aggregation periods, even when a plurality of feature amounts are ranked higher in importance, the others except for the most important one are deleted. This is because, for example, when the “purchase amount in the last 30 days”, “the purchase amount in the last 20 days”, and the “purchase amount in the last 10 days” are at the top of the feature amount at the same time, if it is presented to the user as it is, Since feature values having substantially the same meaning are displayed repeatedly, it is difficult for the user to understand. Further, if a feature having the same meaning occupies a higher order, other effective feature will be displaced from the higher order [pg19 para11-pg20 para1] it is possible to display, on the monitor 3, a highly important feature amount included in a large amount of data. it can. Then, a basic diagram showing the relationship between the feature value and the objective variable, a derived diagram showing the relationship between a plurality of feature values and the objective variable, and a derived diagram showing the feature value contributing to the prediction of the objective variable in a predetermined cluster. In addition, it is possible to display a derivative drawing or the like showing the accuracy comparison of the prediction models generated based on the feature amounts having different aggregation periods on the monitor 3. [pg11 para9-pg12 para3] The feature amount display user interface 60 is provided with a feature amount display area 60a and a detailed information display area 60b. The feature amount display area 60a and the detailed information display area 60b can be arranged so as to be arranged on the left and right sides of the monitor 3. In the feature amount display area 60a, higher-order feature amounts are displayed. That is, the monitor 5 displays a feature amount having a higher importance based on the importance calculated by the importance calculator 14. This step is a feature amount display step...The monitor 5 is configured to arrange and display a plurality of feature values having higher importance levels in descending order of importance, that is, to perform a ranking display. In this example, the feature value having the highest importance and a plurality of feature values less than the highest importance are simultaneously displayed, and the feature value having the highest importance is displayed at the top. , And are arranged in descending order according to the magnitude of importance. The feature amounts may be arranged in ascending order or may be arranged so as to be arranged in the left-right direction. The feature amount displayed in the feature amount display area 60a may be a predetermined number. [pg16 para3-4] The influence comparison graph 78 can also be called a first derivative drawing. The first derivative diagram divides the analysis target data into a plurality of clusters based on the value of the first feature amount (in this example, “the number of days elapsed since the last visit to the store”), and represents the representative value of the objective variable of each cluster. Is calculated, and in at least one of the clusters, a second feature value having a representative value of the objective variable determined to have a significant difference from the representative value of the objective variable of the first feature value (this example FIG. 7 is a diagram illustrating the relationship between the second feature amount and the objective variable by extracting “the total number of visiting days in the last 30 days”. This first derivative drawing is generated by the derivative drawing generator 16b shown in FIG. This process is a derived diagram generation step...That is, when the derivative diagram generation unit 16b illustrated in FIG. 2 generates the impact comparison graph 78 (shown in FIG. 21) as the first derivative diagram, for example, the first feature amount divided into a plurality of periods is used. And calculate an average value, a median value, or the like as a representative value of the objective variable in each period. The objective variable having a significant difference from the representative value of the objective variable of the first feature amount in an arbitrary period. , And a relationship between the second feature value and the target variable can be shown. Thereby, it is possible to obtain knowledge that could not be obtained only by the first feature amount. The condition for distributing the analysis target data can be referred to as a section, and the section may be not only a period but also, for example, a gender, a place, or the like. )
carrying out, in response to the two highest first degrees of influence being approximate with each other, a ... method to select one first explanatory variable of the plurality of explanatory variables; (in at least [pg17 para7-pg18 para5] In the feature amount display user interface 60 shown in FIG. 22, a detailed menu 74 is displayed by selecting an arbitrary section from the graph displayed in the upper area 71 thereof. , “Comparison of contribution of feature amount” is selected. Then, the contribution degree display graph 79 shown in FIG. 23 can be displayed on the feature amount display user interface 60. In the contribution degree display graph 79, the contribution degree of each feature amount is compared between the selected data group and the whole, and is equivalent to a comparative diagram. Therefore, the contribution degree display graph 79 is generated by the comparison diagram generation unit 16c. This step is a comparison diagram generation step. Further, the contribution degree display graph 79 and the second basic diagram 77 can be displayed on the monitor 3 simultaneously or separately. The process of displaying the contribution degree display graph 79 and the second basic diagram 77 simultaneously or separately is a comparative diagram display step....a method of calculating the contribution of the feature amount will be described in detail. In an analysis technique called linear multiple regression analysis, a prediction formula (2) expressed in the following format is used. y = a1x1 + a2x2 + a3x3 +... + anxn + b (2) y represents a predicted value, x1, x2,... represent values of respective feature amounts (explanatory variables), and a1, a2,. B is a constant term. In the multiple regression analysis, the coefficient a and the constant term b are learned so that the value of y approaches the target variable for each data...For example, as shown in FIG. 24, when y = 3x1-2x2 + 1, when averaging four data, the feature x1 has a slightly positive contribution to the predicted value, and the feature x2 has a positive contribution to the predicted value. Has a large negative contribution...The feature amounts displayed in this example are narrowed down to two features, a feature amount having a higher importance and a feature amount (minimum purchase price) having a significantly higher contribution only in the selected data group. In addition, only those having a significantly higher difference in contribution may be displayed.  )
calculating a second degree of influence of each of the plurality of explanatory variables upon the objective variable; (in at least [pg10 para1] relationship designation area 53c, there are numerical values displayed in percentage. This numerical value indicates what percentage of the rows correspond to the two data to be analyzed by the designated column. For example, as shown in FIG. 12, one “1”, “2”, “3”, and “4” exist in the “ID” column of the first analysis target data, and the second analysis target data Assuming that there are three “1”, one “3”, and one “5” in the “ID” column of the data, “1” of the first analysis target data becomes “1” of the second analysis target data. Each corresponds to "1", "3" of the first analysis target data corresponds to "3" of the second analysis target data, and the other IDs do not correspond. In this case, 50% (2/4 rows) correspond to the first analysis target data and 80% (4/5 rows) correspond to the second analysis target data in the “ID” column, and the total is 6%. / 9 rows, that is, about 67% correspond. Such a calculation is performed, and the calculation result is displayed below the relationship designation area 53c.)
determining that the two highest second degrees of influence are not approximate with each other; (in at least [pg18 para7] in FIG. 17, selecting “calculate the explanation of the difference” from the detailed menu 74 results in the processing shown in FIG. An explanation graph 81 of the difference can be displayed on the feature amount display user interface 60. The difference description graph 81 shows which feature value mainly explains the difference in the value of the objective variable when the selected data group is compared with the entire data group, and corresponds to a comparison diagram. Therefore, the difference description graph 81 shown in FIG. 26 is generated by the comparison diagram generation unit 16c. This step is a comparison diagram generation step. Further, the difference explanatory graph 81 and the third basic diagram 80 can be displayed on the monitor 3 simultaneously or separately. The process of displaying the difference explanatory graph 81 and the third basic diagram 80 simultaneously or separately is a comparative diagram display step. Note that the above-described value of the contribution is used for the calculation for the explanation.)
carrying out, in response to the two highest second degrees of influence being not approximate with each other, a decision tree algorithm to select one second explanatory variable among the plurality of explanatory variables; and (in at least [pg11 para1] After generating the feature, the importance of the prediction of the objective variable is evaluated for each feature. The prediction of the objective variable is executed by the prediction model generation unit 13 shown in FIG. This is the prediction model generation step. The prediction model generation unit 13 generates a prediction model for predicting a target variable from a plurality of feature amounts. The prediction model can be created by, for example, multiple regression analysis or a decision tree.)
creating a prediction model using the selected first explanatory variable and the selected second explanatory variable.  (in at least [pg14 para9-pg15 para2] The prediction accuracy comparison graph 76 shown in FIG. 19 can also be called a third derivative diagram. The third derivative figure shows the accuracy of the prediction model generated based on the first feature amount (in this example, “the total number of days visited in the last 30 days”), belongs to the same category as the first feature amount, and FIG. 9 is a diagram illustrating a comparison between the first feature amount and the accuracy of a prediction model generated based on another feature amount having a different aggregation period. The fact that "the aggregation periods are different" is shown on the horizontal axis of the prediction accuracy comparison graph 76, and is specifically displayed as "10 days", "20 days", .... This third derivative drawing is generated by the derivative drawing generator 16b shown in FIG. This process is a derived diagram generation step. The total number of visiting days of the last 10 days, the total number of visiting days of the last 20 days, and the total number of visiting days of the last 30 days belong to the same category of “total number of visiting days”. [pg18 para6] When "sex" is selected from the feature amounts displayed in the feature amount display area 60a of the feature amount display user interface 60 shown in FIG. 15, the third basic diagram 80 shown in FIG. Will be displayed. The third basic diagram 80 is generated by the basic diagram generation unit 16a of the display diagram generation unit 16 shown in FIG. 2, and this process is a basic diagram generation step. In the third basic diagram 80, unlike the example shown in FIG. 16 and the example shown in FIG. 20, the feature amount is not a numerical value, so the expression of the third basic diagram 80 is changed to a bar graph. The item “missing” indicates a case where no value exists in the original analysis target data. In the example shown in FIG. 25, since no significant difference was found in the value of the objective variable due to the difference in gender, none of the series is displayed in an unemphasized state. However, if a significant difference is found, it can be highlighted. [pg19 para7] The graph 82 shown in FIG. 27 can also be called a second derivative diagram. The second derivative diagram is a diagram illustrating feature amounts that contribute to the prediction of the objective variable in a predetermined cluster among a plurality of clusters. The cluster is the same as that of the first derivative figure. In this example, gender is “male”, “female”, and “missing”, but may be a period. The second derivative drawing is generated by the derivative drawing generator 16b shown in FIG. This process is a derived diagram generation step. After the derived diagram generation step, a derived diagram display step of displaying the basic diagram and the second derived diagram simultaneously or separately can be performed...Further, in this example, the feature amount contributing to the prediction of the objective variable in the predetermined cluster and the first feature amount of all the clusters can be simultaneously displayed.)

Although implied, Nomi does not expressly disclose the following limitations, which however, are taught by Ochiai,
... a stepwise method to select one first explanatory variable of the plurality of explanatory variables (in at least [0036] to stepwisely capture an influence of each explanatory variable (X1, X2, . . . , Xn) (n is a natural number) imposed on an objective variable Y, the factor analysis apparatus according to each of the example embodiments uses criterion values as an objective variable instead of a boundary condition. In other words, by learning a set of explanatory variables and a plurality of criterion values of an objective variable, a relational expression (classification) between the objective variable and the explanatory variable is generated for each of the criterion values of the objective variable. In the generation, as illustrated in FIG. 1, a coefficient α of the explanatory variable in the relational expression fluctuates for each of the criterion values of the objective variable. This results in different explanatory variables influencing the criterion values of the objective variable. Accordingly, this allows for stepwisely knowing a factor (explanatory variable) that influences the criterion value of the objective variable and an influence degree (coefficient α) that represents a degree of the influence, from a process of the fluctuation of the coefficient α in the relational expression [0047] the influence degree calculation unit 104 learns by using objective-variable criterion values and explanatory-variable time-series data, and creates a relational expression (classification) given by coefficients α and explanatory variables for each of the objective-variable criterion values. The learning method may be any learning method available for classification. For example, L1 regularized logistic regression, a decision tree, non-linear regression, or similar approaches thereof may be used [0076] The influence degree calculation unit 404 learns the factor data and the objective-variable criterion values of the quality data by using L1 regularized logistic regression, and generates a relational expression (classification) given by coefficients α and explanatory variables for each of the objective-variable criterion values (S503). Subsequently, the influence degree calculation unit 404 extracts, from the generated relational expression (classification), a coefficient of the explanatory variable and the explanatory variable corresponding to the coefficient in association with each other (S504). The influence degree calculation unit 404 sends the coefficient α of the explanatory variable as an influence degree, and the explanatory variable associated with the influence degree as influence degree transition data 504 to the display unit 405.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Nomi by, ….to stepwisely capture an influence of each explanatory variable (X1, X2, . . . , Xn) (n is a natural number) imposed on an objective variable Y, the factor analysis apparatus according to each of the example embodiments uses criterion values as an objective variable instead of a boundary condition. In other words, by learning a set of explanatory variables and a plurality of criterion values of an objective variable, a relational expression (classification) between the objective variable and the explanatory variable is generated for each of the criterion values of the objective variable. In the generation, as illustrated in FIG. 1, a coefficient α of the explanatory variable in the relational expression fluctuates for each of the criterion values of the objective variable. This results in different explanatory variables influencing the criterion values of the objective variable. Accordingly, this allows for stepwisely knowing a factor (explanatory variable) that influences the criterion value of the objective variable and an influence degree (coefficient α) that represents a degree of the influence, from a process of the fluctuation of the coefficient α in the relational expression...the influence degree calculation unit 104 learns by using objective-variable criterion values and explanatory-variable time-series data, and creates a relational expression (classification) given by coefficients α and explanatory variables for each of the objective-variable criterion values. The learning method may be any learning method available for classification. For example, L1 regularized logistic regression, a decision tree, non-linear regression, or similar approaches thereof may be used...The influence degree calculation unit 404 learns the factor data and the objective-variable criterion values of the quality data by using L1 regularized logistic regression, and generates a relational expression (classification) given by coefficients α and explanatory variables for each of the objective-variable criterion values (S503). Subsequently, the influence degree calculation unit 404 extracts, from the generated relational expression (classification), a coefficient of the explanatory variable and the explanatory variable corresponding to the coefficient in association with each other (S504). The influence degree calculation unit 404 sends the coefficient α of the explanatory variable as an influence degree, and the explanatory variable associated with the influence degree as influence degree transition data 504 to the display unit 405..., as taught by Ochiai, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Nomi with the motivation of, ...this allows for stepwisely knowing a factor (explanatory variable) that influences the criterion value of the objective variable and an influence degree (coefficient α) that represents a degree of the influence, from a process of the fluctuation of the coefficient α in the relational expression... this allows for knowing a fluctuation process of the coefficient for each of the objective-variable criterion values and knowing an explanatory variable that influences an objective variable…this allows for stepwisely knowing about what is a factor in advance of final calculation of defective products... estimated with high precision by using L1 regularized logistic regression... factors that influence product quality and influence degrees can be narrowed down without determining a boundary condition for the product quality... to provide a technique capable of elucidating transition of a fluctuation factor of an objective variable..., as recited in Ochiai.


As per Claim 2, Nomi teaches: The method of claim 1, the stepwise method is selected from the group consisting of: 
a ... logistic regression and a ... linear regression. (in at least [pg17 para8-pg18 para3] a method of calculating the contribution of the feature amount will be described in detail. In an analysis technique called linear multiple regression analysis, a prediction formula (2) expressed in the following format is used. y = a1x1 + a2x2 + a3x3 +... + anxn + b (2) y represents a predicted value, x1, x2,... represent values of respective feature amounts (explanatory variables), and a1, a2,. B is a constant term. In the multiple regression analysis, the coefficient a and the constant term b are learned so that the value of y approaches the target variable for each data.)

Although implied, Nomi does not expressly disclose the following limitations, which however, are taught by Ochiai,
a stepwise logistic regression and a stepwise linear regression. (in at least [0036] to stepwisely capture an influence of each explanatory variable (X1, X2, . . . , Xn) (n is a natural number) imposed on an objective variable Y, the factor analysis apparatus according to each of the example embodiments uses criterion values as an objective variable instead of a boundary condition. In other words, by learning a set of explanatory variables and a plurality of criterion values of an objective variable, a relational expression (classification) between the objective variable and the explanatory variable is generated for each of the criterion values of the objective variable. In the generation, as illustrated in FIG. 1, a coefficient α of the explanatory variable in the relational expression fluctuates for each of the criterion values of the objective variable. This results in different explanatory variables influencing the criterion values of the objective variable. Accordingly, this allows for stepwisely knowing a factor (explanatory variable) that influences the criterion value of the objective variable and an influence degree (coefficient α) that represents a degree of the influence, from a process of the fluctuation of the coefficient α in the relational expression [0047] the influence degree calculation unit 104 learns by using objective-variable criterion values and explanatory-variable time-series data, and creates a relational expression (classification) given by coefficients α and explanatory variables for each of the objective-variable criterion values. The learning method may be any learning method available for classification. For example, L1 regularized logistic regression, a decision tree, non-linear regression, or similar approaches thereof may be used [0076] The influence degree calculation unit 404 learns the factor data and the objective-variable criterion values of the quality data by using L1 regularized logistic regression, and generates a relational expression (classification) given by coefficients α and explanatory variables for each of the objective-variable criterion values (S503). Subsequently, the influence degree calculation unit 404 extracts, from the generated relational expression (classification), a coefficient of the explanatory variable and the explanatory variable corresponding to the coefficient in association with each other (S504). The influence degree calculation unit 404 sends the coefficient α of the explanatory variable as an influence degree, and the explanatory variable associated with the influence degree as influence degree transition data 504 to the display unit 405.)

The reason and rationale to combine Nomi and Ochiai is the same as recited above.

As per Claim 3, Nomi teaches: The method of claim 1, the method further comprising: 
calculating a further first degree of influence of each explanatory variable of the plurality of explanatory variables upon the objective variable;  (in at least [pg11 para1] After generating the feature, the importance of the prediction of the objective variable is evaluated for each feature. The prediction of the objective variable is executed by the prediction model generation unit 13 shown in FIG. This is the prediction model generation step. The prediction model generation unit 13 generates a prediction model for predicting a target variable from a plurality of feature amounts. The prediction model can be created by, for example, multiple regression analysis or a decision tree. There are various generation methods, and in each case, a conventionally known method can be used. [pg13 para3-4] The explanatory sentence is a sentence that explains the relationship between the selected first feature amount and the objective variable, and is automatically generated by the automatic explanatory sentence generating unit 18 shown in FIG. The description automatic generation unit 18 selects the first feature amount based on, for example, the name of the analysis target data received by the data input unit 12, the name of the feature amount, the relative difference between the feature amounts, the number of data, and the like. Can be generated to explain the degree of influence of the. This makes it easier for the user to grasp the relationship between the feature quantity and the objective variable, and saves the user from having to create a comment.)
determining that the two highest further first degrees of influence are approximate with each other; (in at least [pg11 para2-5] performing the analysis of the importance, the control unit 10 extracts the one with the higher importance. At this time, with respect to the feature amounts having different aggregation periods, even when a plurality of feature amounts are ranked higher in importance, the others except for the most important one are deleted. This is because, for example, when the “purchase amount in the last 30 days”, “the purchase amount in the last 20 days”, and the “purchase amount in the last 10 days” are at the top of the feature amount at the same time, if it is presented to the user as it is, Since feature values having substantially the same meaning are displayed repeatedly, it is difficult for the user to understand. Further, if a feature having the same meaning occupies a higher order, other effective feature will be displaced from the higher order [pg19 para11-pg20 para1] it is possible to display, on the monitor 3, a highly important feature amount included in a large amount of data. it can. Then, a basic diagram showing the relationship between the feature value and the objective variable, a derived diagram showing the relationship between a plurality of feature values and the objective variable, and a derived diagram showing the feature value contributing to the prediction of the objective variable in a predetermined cluster. In addition, it is possible to display a derivative drawing or the like showing the accuracy comparison of the prediction models generated based on the feature amounts having different aggregation periods on the monitor 3. [pg11 para9-pg12 para3] The feature amount display user interface 60 is provided with a feature amount display area 60a and a detailed information display area 60b. The feature amount display area 60a and the detailed information display area 60b can be arranged so as to be arranged on the left and right sides of the monitor 3. In the feature amount display area 60a, higher-order feature amounts are displayed. That is, the monitor 5 displays a feature amount having a higher importance based on the importance calculated by the importance calculator 14. This step is a feature amount display step...The monitor 5 is configured to arrange and display a plurality of feature values having higher importance levels in descending order of importance, that is, to perform a ranking display. In this example, the feature value having the highest importance and a plurality of feature values less than the highest importance are simultaneously displayed, and the feature value having the highest importance is displayed at the top. , And are arranged in descending order according to the magnitude of importance. The feature amounts may be arranged in ascending order or may be arranged so as to be arranged in the left-right direction. The feature amount displayed in the feature amount display area 60a may be a predetermined number. [pg16 para3-4] The influence comparison graph 78 can also be called a first derivative drawing. The first derivative diagram divides the analysis target data into a plurality of clusters based on the value of the first feature amount (in this example, “the number of days elapsed since the last visit to the store”), and represents the representative value of the objective variable of each cluster. Is calculated, and in at least one of the clusters, a second feature value having a representative value of the objective variable determined to have a significant difference from the representative value of the objective variable of the first feature value (this example FIG. 7 is a diagram illustrating the relationship between the second feature amount and the objective variable by extracting “the total number of visiting days in the last 30 days”. This first derivative drawing is generated by the derivative drawing generator 16b shown in FIG. This process is a derived diagram generation step...That is, when the derivative diagram generation unit 16b illustrated in FIG. 2 generates the impact comparison graph 78 (shown in FIG. 21) as the first derivative diagram, for example, the first feature amount divided into a plurality of periods is used. And calculate an average value, a median value, or the like as a representative value of the objective variable in each period. The objective variable having a significant difference from the representative value of the objective variable of the first feature amount in an arbitrary period. , And a relationship between the second feature value and the target variable can be shown. Thereby, it is possible to obtain knowledge that could not be obtained only by the first feature amount. The condition for distributing the analysis target data can be referred to as a section, and the section may be not only a period but also, for example, a gender, a place, or the like. )
carrying out, in response to the two highest further first degrees of influence being approximate with each other, a further ... method to select one further first explanatory variable among the plurality of explanatory variables; and (in at least [pg17 para7-pg18 para5] In the feature amount display user interface 60 shown in FIG. 22, a detailed menu 74 is displayed by selecting an arbitrary section from the graph displayed in the upper area 71 thereof. , “Comparison of contribution of feature amount” is selected. Then, the contribution degree display graph 79 shown in FIG. 23 can be displayed on the feature amount display user interface 60. In the contribution degree display graph 79, the contribution degree of each feature amount is compared between the selected data group and the whole, and is equivalent to a comparative diagram. Therefore, the contribution degree display graph 79 is generated by the comparison diagram generation unit 16c. This step is a comparison diagram generation step. Further, the contribution degree display graph 79 and the second basic diagram 77 can be displayed on the monitor 3 simultaneously or separately. The process of displaying the contribution degree display graph 79 and the second basic diagram 77 simultaneously or separately is a comparative diagram display step....a method of calculating the contribution of the feature amount will be described in detail. In an analysis technique called linear multiple regression analysis, a prediction formula (2) expressed in the following format is used. y = a1x1 + a2x2 + a3x3 +... + anxn + b (2) y represents a predicted value, x1, x2,... represent values of respective feature amounts (explanatory variables), and a1, a2,. B is a constant term. In the multiple regression analysis, the coefficient a and the constant term b are learned so that the value of y approaches the target variable for each data...For example, as shown in FIG. 24, when y = 3x1-2x2 + 1, when averaging four data, the feature x1 has a slightly positive contribution to the predicted value, and the feature x2 has a positive contribution to the predicted value. Has a large negative contribution...The feature amounts displayed in this example are narrowed down to two features, a feature amount having a higher importance and a feature amount (minimum purchase price) having a significantly higher contribution only in the selected data group. In addition, only those having a significantly higher difference in contribution may be displayed.  )
updating the prediction model using the selected further first explanatory variable.  (in at least [pg11 para9-pg12 para6] The monitor 5 is configured to arrange and display a plurality of feature values having higher importance levels in descending order of importance, that is, to perform a ranking display. In this example, the feature value having the highest importance and a plurality of feature values less than the highest importance are simultaneously displayed, and the feature value having the highest importance is displayed at the top. , And are arranged in descending order according to the magnitude of importance. The feature amounts may be arranged in ascending order or may be arranged so as to be arranged in the left-right direction. The feature amount displayed in the feature amount display area 60a may be a predetermined number, and the number is not particularly limited...The feature amount display area 60a is provided with a name display unit 60c for displaying the name of the feature amount and an importance display unit 60d for displaying the importance. In the name display section 60c, the names of the feature amounts that existed in “transaction” and “master” are displayed. The names of the feature amounts that existed in “transaction” and “master” can be displayed as they are on the name display unit 60c, but may be changed by the user...The importance level is displayed in the importance level display section 60d so as to be arranged next to each feature amount in a bar graph format. In the case of displaying in a bar graph format, the longer the value, the higher the importance. The importance degree display unit 60d may display the weight in numerical values other than the various graph formats, or may display the numerical values and the graph at the same time...A feature amount addition button 60f is provided in the feature amount display area 60a. When a feature amount addition button 60f is pressed, feature amounts other than those displayed in the feature amount display area 60a are displayed, and the user selects a feature amount desired to be displayed in the feature amount display area 60a from the displayed feature amounts. You can do it. The selected feature amount is displayed in the feature amount display area 60a. It should be noted that it is also possible to delete a feature amount that is considered unnecessary in the feature amount displayed in the feature amount display area 60a, to hide the feature amount, and the like...(Detailed Operation of Control Unit 10) The feature displayed in the feature display area 60a of the feature display user interface 60 shown in FIG. 15 can be selected by the user. When the user performs an input operation to select which feature amount using the mouse 5 or the like, the first basic diagram 70 is displayed in the detailed information display area 60b of the feature amount display user interface 60 as shown in FIG. Is displayed. The first basic diagram 70 is generated by the basic diagram generator 16a of the display diagram generator 16 shown in FIG. This process is a basic diagram generation step. In other words, the basic diagram generation unit 16a generates a basic diagram indicating the relationship between the first characteristic amount selected from the characteristic amounts displayed on the monitor 3 in accordance with the user's input and the objective variable. It is. The first feature amount is a feature amount selected by the user, and in the example illustrated in FIG. 16, is the “total number of visiting days in the last 30 days”. The feature quantity selected by the user is highlighted so that it can be easily distinguished from other feature quantities. Also, the first basic diagram 70 divides the analysis target data into a plurality of clusters based on the value of the feature amount selected according to the input of the user, and represents each cluster and a representative of the objective variable of each cluster. It is a diagram showing a relationship with a value...Hereinafter, the first basic diagram 70 will be described in detail. The first basic diagram 70 can be divided into three regions: an upper region 71, an intermediate region 72, and a lower region 73. In the upper area 71, a line graph is displayed in which the vertical axis represents the rate of separation, and the horizontal axis represents the total number of visiting days of the last 30 days. The ratio of abandonment is the ratio of customers who have visited the store once, but have stopped visiting the store after that. On the horizontal axis, days 0 to 30 are divided into six periods (sections) and displayed. In the line graph, the relationship between the selected feature amount and the objective variable (separation) is displayed.)

Although implied, Nomi does not expressly disclose the following limitations, which however, are taught by Ochiai,
...a further stepwise method to select one explanatory variable among the plurality of explanatory variables  (in at least [0036] to stepwisely capture an influence of each explanatory variable (X1, X2, . . . , Xn) (n is a natural number) imposed on an objective variable Y, the factor analysis apparatus according to each of the example embodiments uses criterion values as an objective variable instead of a boundary condition. In other words, by learning a set of explanatory variables and a plurality of criterion values of an objective variable, a relational expression (classification) between the objective variable and the explanatory variable is generated for each of the criterion values of the objective variable. In the generation, as illustrated in FIG. 1, a coefficient α of the explanatory variable in the relational expression fluctuates for each of the criterion values of the objective variable. This results in different explanatory variables influencing the criterion values of the objective variable. Accordingly, this allows for stepwisely knowing a factor (explanatory variable) that influences the criterion value of the objective variable and an influence degree (coefficient α) that represents a degree of the influence, from a process of the fluctuation of the coefficient α in the relational expression [0047] the influence degree calculation unit 104 learns by using objective-variable criterion values and explanatory-variable time-series data, and creates a relational expression (classification) given by coefficients α and explanatory variables for each of the objective-variable criterion values. The learning method may be any learning method available for classification. For example, L1 regularized logistic regression, a decision tree, non-linear regression, or similar approaches thereof may be used [0076] The influence degree calculation unit 404 learns the factor data and the objective-variable criterion values of the quality data by using L1 regularized logistic regression, and generates a relational expression (classification) given by coefficients α and explanatory variables for each of the objective-variable criterion values (S503). Subsequently, the influence degree calculation unit 404 extracts, from the generated relational expression (classification), a coefficient of the explanatory variable and the explanatory variable corresponding to the coefficient in association with each other (S504). The influence degree calculation unit 404 sends the coefficient α of the explanatory variable as an influence degree, and the explanatory variable associated with the influence degree as influence degree transition data 504 to the display unit 405.)

The reason and rationale to combine Nomi and Ochiai is the same as recited above.


As per Claim 4, Nomi teaches: The method of claim 1, 
wherein the prediction model has a decision tree structure. (in at least [pg11 para1] After generating the feature, the importance of the prediction of the objective variable is evaluated for each feature. The prediction of the objective variable is executed by the prediction model generation unit 13 shown in FIG. This is the prediction model generation step. The prediction model generation unit 13 generates a prediction model for predicting a target variable from a plurality of feature amounts. The prediction model can be created by, for example, multiple regression analysis or a decision tree. There are various generation methods, and in each case, a conventionally known method can be used.)


As per Claim 5, Nomi teaches: The method of claim 1, 
wherein determining that the two highest first degrees of influence are approximate with each other includes out using a difference between values of the two highest first degrees of influence or a ratio of values of the two highest first degrees of influence. (in at least [pg12 para5-7] the first basic diagram 70 will be described in detail. The first basic diagram 70 can be divided into three regions: an upper region 71, an intermediate region 72, and a lower region 73. In the upper area 71, a line graph is displayed in which the vertical axis represents the rate of separation, and the horizontal axis represents the total number of visiting days of the last 30 days. The ratio of abandonment is the ratio of customers who have visited the store once, but have stopped visiting the store after that. On the horizontal axis, days 0 to 30 are divided into six periods (sections) and displayed. In the line graph, the relationship between the selected feature amount and the objective variable (separation) is displayed...From the line graph in the upper area 71 and the bar graph in the intermediate area 72, "the more the total number of days of visits in the last 30 days, the lower the ratio of data of churn = 1", "the number of days of total visits from 21 to 25 days" In this case, the ratio of separation = 1 is the minimum, but the number of applicable data is small. " [pg13 para3-7] the name of the feature amount, the relative difference between the feature amounts, the number of data, and the like. Can be generated to explain the degree of influence of the. This makes it easier for the user to grasp the relationship between the feature quantity and the objective variable, and saves the user from having to create a comment...Here, the determination of the significant difference will be described. An index such as a p-value or a t-test commonly used in statistics can be used to determine a significant difference. For example, the t test is calculated by the following equation 1. x and s are the average and standard deviation of the target values in the series of interest, μ is the overall average of the target values, and n is the number of data in the series. The greater this value is, the more significant the difference can be determined...By using these indices, it is possible to not only simply look at the degree of deviation from the overall average, but also take into account the amount of data and the variability of individual data. It can be distinguished whether a certain difference occurs...By highlighting using this statistical test, the user can pay attention to a truly significant place from the data, and can quickly obtain useful knowledge from the automatically generated feature amount...When an arbitrary section is selected from the graph displayed in the upper area 71, a detailed menu 74 is displayed as shown in FIG. The detailed menu 74 is a menu for comparing data included in the selected section with the overall tendency, and can display more detailed information according to the menu selection. The detailed menu 74 includes three menus: “compare the average value”, “compare the contributions of the feature amounts”, and “calculate the description of the difference”...In the influence degree comparison graph 78, it is tested whether or not the difference in the section due to another difference in the feature amount is significant, and only the section determined to be significant is highlighted. Here, the feature amount “the total number of days visited in the last 30 days” is combined with the selected feature amount. However, when a graph of the combination of all other feature amounts is displayed, the number displayed is enormous...Therefore, after calculating the value of the significance for each combination, only those having a particularly high significance are selected and displayed. In the example shown in FIG. 16, the influence comparison graph 78 is not described, because there is no significant difference in the series in any combination. That is, when a significant difference occurs in the series, the influence comparison graph 78 can be automatically generated and displayed. At this time, the feature amount to be combined may be a feature amount with a high importance or a feature amount with a low importance, and can be determined regardless of the level of the importance... [pg17 para 2-5] The influence comparison graph 78 shows that even if the data is in the same section when viewed only with the selected feature value, further dividing the data by another feature value causes a large difference in the relationship with the objective variable. ing. In the line graph displayed in the upper area 77a shown in FIG. 20, the fact that "the smaller the number of days elapsed since the last visit to the store, the lower the ratio of churn = 1" could be read. From the impact comparison graph 78 shown, it is possible to further obtain a new finding that "even if the number of days elapsed since the last visit to the store is small, the customer who has visited the store for less than 10 days has a high turnover rate."...[pg19 para3-7] In the above-mentioned graph, among the differences D1, D2,... Of the contributions, those having a particularly large value are individually displayed, and the remaining elements and the prediction errors are collectively displayed in the item of “other / prediction error”. I have...As described above, by displaying the graph 81 explaining the difference between the objective variables based on the difference between the contribution degrees, the question “Why is the gender = the departure rate of the user group with a deficiency as high as 54%?” "The high regression rate for gender-deficient users is partially affected by the" total purchase price "", "However, about 15% of the difference is explained in the main feature difference Can't do it "...However, as the gender = deficiency series was not originally highlighted, there is not enough information to indicate that gender = deficiency has a large departure, and the above insights may be incorrect. The wording to call attention is also displayed together with the graph 81...Further, as another graph for explaining the gender, as shown in FIG. 27, a graph 82 relating to a change in the degree of contribution of the feature amount can be displayed. In this example, the same type of graph displayed by clicking the graph in the example shown in FIG. 20 is displayed for gender...The graph 82 shown in FIG. 27 can also be called a second derivative diagram. The second derivative diagram is a diagram illustrating feature amounts that contribute to the prediction of the objective variable in a predetermined cluster among a plurality of clusters. The cluster is the same as that of the first derivative figure. In this example, gender is “male”, “female”, and “missing”, but may be a period. The second derivative drawing is generated by the derivative drawing generator 16b shown in FIG. This process is a derived diagram generation step. After the derived diagram generation step, a derived diagram display step of displaying the basic diagram and the second derived diagram simultaneously or separately can be performed.) 

As per Claim 6, Nomi teaches: (New) The method of claim 1, wherein
creating the prediction model includes using the selected first explanatory variable to initially generate the prediction model and using the selected second explanatory variable to update the prediction model.  (in at least [pg14 para9-pg15 para2] The prediction accuracy comparison graph 76 shown in FIG. 19 can also be called a third derivative diagram. The third derivative figure shows the accuracy of the prediction model generated based on the first feature amount (in this example, “the total number of days visited in the last 30 days”), belongs to the same category as the first feature amount, and FIG. 9 is a diagram illustrating a comparison between the first feature amount and the accuracy of a prediction model generated based on another feature amount having a different aggregation period. The fact that "the aggregation periods are different" is shown on the horizontal axis of the prediction accuracy comparison graph 76, and is specifically displayed as "10 days", "20 days", .... This third derivative drawing is generated by the derivative drawing generator 16b shown in FIG. This process is a derived diagram generation step. The total number of visiting days of the last 10 days, the total number of visiting days of the last 20 days, and the total number of visiting days of the last 30 days belong to the same category of “total number of visiting days”. [pg18 para6] When "sex" is selected from the feature amounts displayed in the feature amount display area 60a of the feature amount display user interface 60 shown in FIG. 15, the third basic diagram 80 shown in FIG. Will be displayed. The third basic diagram 80 is generated by the basic diagram generation unit 16a of the display diagram generation unit 16 shown in FIG. 2, and this process is a basic diagram generation step. In the third basic diagram 80, unlike the example shown in FIG. 16 and the example shown in FIG. 20, the feature amount is not a numerical value, so the expression of the third basic diagram 80 is changed to a bar graph. The item “missing” indicates a case where no value exists in the original analysis target data. In the example shown in FIG. 25, since no significant difference was found in the value of the objective variable due to the difference in gender, none of the series is displayed in an unemphasized state. However, if a significant difference is found, it can be highlighted. [pg19 para7] The graph 82 shown in FIG. 27 can also be called a second derivative diagram. The second derivative diagram is a diagram illustrating feature amounts that contribute to the prediction of the objective variable in a predetermined cluster among a plurality of clusters. The cluster is the same as that of the first derivative figure. In this example, gender is “male”, “female”, and “missing”, but may be a period. The second derivative drawing is generated by the derivative drawing generator 16b shown in FIG. This process is a derived diagram generation step. After the derived diagram generation step, a derived diagram display step of displaying the basic diagram and the second derived diagram simultaneously or separately can be performed...Further, in this example, the feature amount contributing to the prediction of the objective variable in the predetermined cluster and the first feature amount of all the clusters can be simultaneously displayed.)

As per Claim 7, Nomi teaches:  (New) The method of claim 1, wherein 
creating the prediction model includes using the selected second explanatory variable to initially generate the prediction model and using the selected first explanatory variable to update the prediction model.  (in at least [pg14 para9-pg15 para2] The prediction accuracy comparison graph 76 shown in FIG. 19 can also be called a third derivative diagram. The third derivative figure shows the accuracy of the prediction model generated based on the first feature amount (in this example, “the total number of days visited in the last 30 days”), belongs to the same category as the first feature amount, and FIG. 9 is a diagram illustrating a comparison between the first feature amount and the accuracy of a prediction model generated based on another feature amount having a different aggregation period. The fact that "the aggregation periods are different" is shown on the horizontal axis of the prediction accuracy comparison graph 76, and is specifically displayed as "10 days", "20 days", .... This third derivative drawing is generated by the derivative drawing generator 16b shown in FIG. This process is a derived diagram generation step. The total number of visiting days of the last 10 days, the total number of visiting days of the last 20 days, and the total number of visiting days of the last 30 days belong to the same category of “total number of visiting days”. [pg18 para6] When "sex" is selected from the feature amounts displayed in the feature amount display area 60a of the feature amount display user interface 60 shown in FIG. 15, the third basic diagram 80 shown in FIG. Will be displayed. The third basic diagram 80 is generated by the basic diagram generation unit 16a of the display diagram generation unit 16 shown in FIG. 2, and this process is a basic diagram generation step. In the third basic diagram 80, unlike the example shown in FIG. 16 and the example shown in FIG. 20, the feature amount is not a numerical value, so the expression of the third basic diagram 80 is changed to a bar graph. The item “missing” indicates a case where no value exists in the original analysis target data. In the example shown in FIG. 25, since no significant difference was found in the value of the objective variable due to the difference in gender, none of the series is displayed in an unemphasized state. However, if a significant difference is found, it can be highlighted. [pg19 para7] The graph 82 shown in FIG. 27 can also be called a second derivative diagram. The second derivative diagram is a diagram illustrating feature amounts that contribute to the prediction of the objective variable in a predetermined cluster among a plurality of clusters. The cluster is the same as that of the first derivative figure. In this example, gender is “male”, “female”, and “missing”, but may be a period. The second derivative drawing is generated by the derivative drawing generator 16b shown in FIG. This process is a derived diagram generation step. After the derived diagram generation step, a derived diagram display step of displaying the basic diagram and the second derived diagram simultaneously or separately can be performed...Further, in this example, the feature amount contributing to the prediction of the objective variable in the predetermined cluster and the first feature amount of all the clusters can be simultaneously displayed.)







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571)272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO HAN MAX LEE/Examiner, Art Unit 3623         


/CHARLES GUILIANO/Primary Examiner, Art Unit 3623